DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miglietti (US 6,520,401 B1) in view of Davis “Metals Handbook”, Parker et al. (US 2013/0315718 A1), Berger et al. (US 7,832,620 B2), Chandra et al. (US 2010/0266409 A1), and Jiang “Effects of Heat Treatment on Microstructure and Wear Resistance of Stainless Steels and Superalloys”.
Regarding claim 1, Miglietti teaches:
A method for producing a turbine blade, comprising:
performing brazing treatment for welding a brazing material [powder (14); 4:64-66 and figure 1] to be joined to a base material [Ni base metal (12); 4:65] of a turbine blade [substrate (12), turbine blade; 4:55-56] by operating a heater to perform heating at a first temperature under a state in which the base material having the brazing material arranged thereon is placed in a predetermined heating furnace including the heater [Example 1 teaches preheating to several stages and brazing at 1230-1320°C; 6:31-67.  The examiner notes that it is extremely well-known to braze in a furnace having a heater in order to achieve the desired temperature and to protect the brazement.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.];  
subjecting the base material to solutionizing treatment by heating the base material at a second temperature lower than the first temperature after the annealing [the component is solution heat treated at 1200°C; 7:21-25]; and 
forming second coating through use of a metallic material having a higher oxidation-resisting property than an oxidation-resisting property of the base material, the second coating formed on a surface of the base material [MCrAlY coating; 7:21-25].
Miglietti does not teach:
performing annealing for cooling the base material by stopping the heater and lowering a furnace internal temperature after the brazing treatment;
the solutionizing treatment is after the annealing; 
forming first coating through use of a metallic material having a higher wear-resisting property than a wear-resisting property of the base material, the first coating formed on a portion of the base material corresponding to a contact surface of the turbine blade; 
performing quenching for further cooling the base material by supplying a cooling air into the heating furnace after the furnace internal temperature reaches a predetermined temperature through the annealing, 

wherein the solutionizing treatment is performed after the first coating and the second coating are formed.
Concerning the annealing   
Davis teaches using electric or gas furnaces to batch anneal Ni alloy workpieces from 705-1315°C and then slowly or rapidly cooling the workpieces to order to produce a change in mechanical properties; pages 1-2.
Since the brazing temperature and annealing temperatures overlap and both are performed in furnaces it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to anneal the turbine blade after the brazing since it is already at the annealing temperature.  One would have been motivated to do so in order to avoid having to expose the blade to oxidizing air, to avoid using a second furnace/step, and/or to save time and money.  As for stopping the heater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that there are only three ways to reduce the temperature of the furnace, inject cooler air, turn down the heat source, or turn it off.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any of these in order to achieve the desired cooling.  Furthermore, one would have been motivated to simply turn off the heater since this is the most energy efficient method of cooling in a furnace.   Note that in doing so the solutionizing mentioned by Miglietti would be after the annealing.
Concerning the first coating:  

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the MCrAlY/oxidation resistant coating to aerodynamic surfaces of the blade and Tribaloy to the sliding surfaces of the blade in order to protect each surface against specific threats.  
Concerning the quenching:
Berger teaches a cooling step wherein when the Ni superalloy component reaches a predetermined temperature the cooling rate is increased; see figure 3. 
Davis teaches injecting gases/air into a furnace for cooling purposes; page 5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to quench/increase the cooling rate after a predetermined temperature is reached as taught by Berger, such as when the furnace temperature no longer or marginally affects grain growth.  As for as quenching with air, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Davis and inject air into the furnace in order to increase the cooling rate.
Concerning the solutionizing after the first coating:    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the MCrAlY of Miglietti with that taught by Chandra because it is a known option, to prevent cracks, or to reduce the number of heating steps, minus any unexpected results.  In doing so, the solutionizing step and aging step would be done after the coating is applied.  
Concerning the solutionizing after the second coating:    
Jiang teaches that heat treating tribaloy to 1193°C results in an increased hardness; sections 2.1.2, 3.1.1-2, 8.1.2. 
Since heat treating tribaloy results in increased hardness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that to perform this heat treatment at the same time as the solutionizing step because they are approximately the same temperature, minus any unexpected results.      
Regarding claim 9, Miglietti teaches:
wherein, in the annealing, a temperature of the base material is lowered at a temperature lowering rate of from 3C/min to 20°C/min.
However, Davis teaches the cooling rate after annealing effects the mechanical properties; page 2.
.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miglietti (US 6,520,401 B1) in view of Davis “Metals Handbook”, Parker et al. (US 2013/0315718 A1), Berger et al. (US 7,832,620 B2), Chandra et al. (US 2010/0266409 A1), and Jiang “Effects of Heat Treatment on Microstructure and Wear Resistance of Stainless Steels and Superalloys” as applied to claim 1 above, and further in view of Nazmy et al. (US 2004/0050460 A1).
Regarding claim 9, Miglietti does not teach:
wherein, in the annealing, a temperature of the base material is lowered at a temperature lowering rate of from 3C/min to 20°C/min.
However, Davis teaches the cooling rate after annealing effects the mechanical properties; page 2.
Nazmy teaches annealing a Ni super alloy wherein the cooling rate from the annealing temperature is 0.5k/min-5K/min in order to establish a coarse gamma prime microstructure; 0002, 0008, 0017.    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cool between 3-5°C/min in order to establish a coarse gamma prime microstructure.  
Nazmy and the claims differ in that Nazmy does not teach the exact same ranges as recited in the instant claims.
In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejections does not rely on any of the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735             

/ERIN B SAAD/Primary Examiner, Art Unit 1735